DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 9, 11 – 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 9 recites “wherein the plurality of protrusions have rounded tops”. This limitation constitute new matter not disclosed in figs. 7 – 8 or paragraph 0042 as alleged by applicant, nor anywhere else in the application. The term rounded (substrate) has special meaning in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2007/0205407) in view of Rana et al. (US 2012/0161151).

    PNG
    media_image1.png
    410
    468
    media_image1.png
    Greyscale

(Claim 1) Matsuo et al. teach a semiconductor structure, comprising:
a substrate (101) comprising a first pyramid protrusion (111 at {0,0} corner see grid of fig. 3), a second pyramid protrusion (111 at {0,y1} in the grid), a third pyramid protrusion (111 at {x1,0} in the grid) and a fourth pyramid protrusion (111 at {0,y2) in the grid),
wherein the first and second pyramid protrusions are arranged along a first direction (y-direction), the second and fourth pyramid protrusions are arranged along the first direction (y-direction), and the first and third pyramid protrusions are arranged along a second direction (x-direction) crossing the first direction (y-direction);
a first epitaxial layer (102/103) over the substrate and in contact with the first, second, third, and fourth pyramid protrusions (paragraph 68);
a second epitaxial layer (104/105) over the first epitaxial layer (68); and
a transistor (107) over the second epitaxial layer.
Matsuo et al. lack wherein a top surface of the first pyramid protrusion has a (100) crystal orientation.

    PNG
    media_image2.png
    256
    521
    media_image2.png
    Greyscale

However, Rana et al. teach wherein a top surface (101, see also figs. 5A, 5B) of the first pyramid protrusion has a (100) crystal orientation (paragraph 18) for the benefit of cost-effective manufacturing of LED’s (paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of growing a semiconductor on the substrate without defects.
(Claim 2) Matsuo et al. teach the semiconductor structure, further comprising an isolation structure (106) embedded in the second epitaxial layer (110 = 104/105).
(Claim 3) Matsuo et al. teach wherein the isolation structure (106) is spaced apart from the first epitaxial layer (102/103).
(Claim 4) Matsuo et al. wherein each of the first, second, third, and fourth pyramid protrusions has four (111) sidewalls (paragraph 67).
(Claim 6) Matsuo et al. lack wherein a top surface of the first epitaxial layer is flatter than a bottom surface of the first epitaxial layer.
However, Rana et al. teach wherein a top surface of the first epitaxial layer (fig. 5B #114) is flatter than a bottom surface of the first epitaxial layer for the benefit of providing a planar surface to manufacture the microelectronics (paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of providing a planar surface to manufacture the microelectronics.
 (Claim 7) Matsuo et al. teach wherein a sidewall of the first pyramid protrusion and a sidewall of the second pyramid protrusion share an edge (fig. 2A).
(Claim 8) Matsuo et al. teach wherein a sidewall of the first pyramid protrusion and a sidewall of the third pyramid protrusion share an edge (fig. 2A).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2007/0205407) in view of Rana et al. (US 2012/0161151) and Vielemeyer (US 2011/0049681).
(Claim 5) Matsuo/Rana et al. lack wherein each of the first, second, third, and fourth pyramid protrusions has a height in a range of about 5 nm to about 80 nm.
However, Vielemeyer teaches  wherein each of the first, second, third, and fourth pyramid protrusions has a height in a range of about 0.5 nm to about 100 nm for the benefit of growing a semiconductor on the substrate without defects (paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of growing a semiconductor on the substrate without defects.

Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2007/0205407) in view of Vielemeyer (US 2011/0049681).
(Claim 15) Matsuo et al. teach a method comprising:
forming a mask layer over a substrate (paragraph 79);
forming a plurality of holes in the mask layer to expose the substrate (paragraph 79),
etching the substrate by using the mask layer as an etch mask such that a plurality of recesses are formed in the substrate (paragraph 79);
forming a first epitaxial layer (102/103) over the substrate and filling the recesses (104); and
forming a second epitaxial layer (105) over the first epitaxial layer (102/103).
Matsuo et al. lack wherein a diameter of each of the holes is less than about 100 nm.
However, Vielemeyer teaches wherein a diameter of each of the holes is less than about 100 nm for the benefit of controlling lattice stress and crystal defects (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling lattice stress and crystal defects.

(Claim 16) Matsuo et al. teach wherein etching the substrate is performed such that the mask layer is removed (paragraph 79).
(Claim 17) Matsuo et al. teach wherein one of the holes of the mask layer has a diameter substantially equal to a spacing between the holes of the mask layer. (The spacing is the distance between the centerline of a hole to the centerline of an adjacent hole. This is the sum of the radius of adjacent holes (fig. 2A). Since the holes are of equal size (paragraph 79), twice the radius is the diameter.
 (Claim 18) Matsuo et al. teach wherein the holes of the mask layer have substantially equal size (paragraph 79).
(Claim 19) Matsuo et al. teach wherein etching the substrate is performed using at least one of potassium hydroxide (KOH) and tetramethyl-ammonium-hydroxide (TMAH) (paragraph 79).
(Claim 20) Matsuo et al. teach wherein the first epitaxial layer (102/103 AlN/AlGaN/GaN, paragraph 68) is lattice mismatched to the substrate (silicon, paragraph 67).
Response to Arguments
Applicant’s arguments with respect to claims 1 – 9, 11 – 14 and 21 filed on March 28, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 15 – 20 filed on March 28, 2022 have been fully considered but they are not persuasive.
Applicant argues:
However, paragraph [0075] of Vielemeyer discloses the sizes of the structured regions 35, not the sizes of the openings in the structured masking layer 38. Further, as shown in FIG. 5 of Vielemeyer, the size of the structured regions 35 is determined by the pitch of the holes/trenches of structured masking layer 38, not by the width of the openings in the structured masking layer 38. As such, even if Vielemeyer discloses the size of the structured regions 35, Vielemeyer still fails to disclose the width of the openings in the structured masking layer 38.
To the contrary, pending claim 15 recites "forming a plurality of holes in the mask layer to expose the substrate, wherein a diameter of each of the holes is less than about 100 nm." Accordingly, Applicant respectfully submits that amended claim 15 is patentable over the cited references and respectfully requests allowance of amended claim 15. Claims 16-20 depend from claim 15 and recite additional distinguishing limitations. Accordingly, Applicant respectfully requests allowance of these claims.
Reply:
In paragraph 75 Vielemeyer disclose the width W to range from 0.5 nm to 2 microns. See fig. 8.

    PNG
    media_image3.png
    242
    520
    media_image3.png
    Greyscale

In fig. 5 Vielemeyer discloses the opening in the mask (38) to be less than the width W.

    PNG
    media_image4.png
    306
    452
    media_image4.png
    Greyscale

Therefore, applicant’s claimed range lies inside the disclosed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
July 2, 2022